 1                                                                                                O
                                                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   GLORIANNE MENDOZA, et al.                         Case № 2:19-cv-06870-ODW (JEMx)
12                        Plaintiff,
13          v.                                         ORDER GRANTING MOTION TO
                                                       REMAND [8] and
14   ALDI INC., et al.                                 DENYING MOTION TO DISMISS
15                        Defendants.                  AS MOOT [25]
16
17                                      I.    INTRODUCTION
18          Pending before the Court is Plaintiff Glorianne Mendoza’s motion to remand
19   for lack of subject matter jurisdiction (“Motion”). (Mot. to Remand (“Mot.”), ECF
20   No. 8.) For the reasons discussed below, the Court GRANTS the Motion.1
21                                      II.   BACKGROUND
22          Mendoza was employed with Defendants ALDI INC. and AI CALIFORNIA
23   LLC (collectively “Defendants”) from approximately February 2016 to March 2019.
24   (First Am. Compl. (“FAC”) ¶ 21, ECF No. 15.)                   When Mendoza applied for
25   employment, Defendants performed a background investigation on her using legally
26   noncompliant disclosure and authorization forms. (FAC ¶¶ 22–23, 31, 34.)
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
 1          Mendoza initiated this putative class action against Defendants in the Superior
 2   Court of California, County of Los Angeles. (See Notice of Removal (“Removal”)
 3   Ex. A (“Compl.”), ECF No. 1-1.) Mendoza asserts a single cause of action for
 4   violation of the Fair Credit Reporting Act (“FCRA”), specifically 15 U.S.C.
 5   § 1681b(b)(2)(A). (First Am. Compl. (“FAC”) ¶¶ 24–43.2) Mendoza alleges that
 6   Defendants violated the FCRA by using legally noncompliant disclosure and
 7   authorization forms. (See FAC ¶¶ 31–34.)
 8          Defendants removed the action to this Court on the basis of federal question
 9   jurisdiction over Mendoza’s FCRA claim. (See Removal ¶ 6.) Mendoza now moves
10   to remand for lack of Article III standing and subject matter jurisdiction. (Mot. 2.)
11                                  III.     LEGAL STANDARD
12          Federal courts have subject matter jurisdiction only as authorized by the
13   Constitution and Congress. U.S. Const. art. III, § 2, cl. 1; see also Kokkonen v.
14   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A suit filed in state court
15   may be removed to federal court only if the federal court would have had original
16   jurisdiction over the suit.     28 U.S.C. § 1441(a).        The removal statute is strictly
17   construed against removal, and “[f]ederal jurisdiction must be rejected if there is any
18   doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d
19   564, 566 (9th Cir. 1992). The party seeking removal bears the burden of establishing
20   federal jurisdiction. Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th
21   Cir. 2006). “If at any time before final judgment it appears that the district court lacks
22   subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).
23                                         IV.   DISCUSSION
24          Mendoza moves for remand on the basis that her allegations of a bare
25   procedural violation are insufficient for Article III standing, which requires concrete
26
27
     2
28     Mendoza asserted the same cause of action and supporting allegations in her initial Complaint.
     (See Compl. ¶¶ 23–44.)



                                                    2
 1   harm. (Mot. 2–4.) Defendants oppose and urge the Court to infer concrete harm.
 2   (See Opp’n to Mot. (“Opp’n”) 2, 6–8, ECF No. 14.)
 3         “Standing to sue is a doctrine rooted in the traditional understanding of a case
 4   or controversy.” Nayab v. Capital One Bank (USA), N.A., 942 F.3d 480, 489 (9th Cir.
 5   2019) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547–48 (2016)).            The
 6   “irreducible constitutional minimum” of standing requires that: (1) the plaintiff has
 7   suffered an injury in fact, i.e., “an invasion of a legally protected interest that is
 8   concrete and particularized and actual or imminent, not conjectural or hypothetical”;
 9   (2) the injury is “fairly traceable to the challenged conduct of the defendant”; and
10   (3) the injury is “likely to be redressed by a favorable judicial decision.” Spokeo, 136
11   S. Ct. at 1547 (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992))
12   (internal quotation marks omitted).     “A plaintiff who alleges a ‘bare procedural
13   violation’ of the FCRA, ‘divorced from any concrete harm,’ fails to satisfy Article
14   III’s injury-in-fact requirement.” Syed v. M-I, LLC, 853 F.3d 492, 499 (9th Cir. 2017)
15   (quoting Spokeo, 136 S. Ct. at 1549).
16         The Ninth Circuit squarely addressed this issue in Syed. 853 F.3d at 499.
17   There, Syed alleged a violation of the same FCRA provision as Mendoza does here,
18   Section 1681b(b)(2)(A). Id. That section creates “a right to information by requiring
19   prospective employers to inform job applicants that they intend to procure their
20   consumer reports as part of the employment application process.” Id. It also “creates
21   a right to privacy by enabling applicants to withhold permission . . . and a concrete
22   injury when applicants are deprived of their ability to meaningfully authorize the
23   credit check.” Id. Syed alleged that he discovered the defendant had procured a
24   consumer report on him only after he obtained and reviewed his personnel file. Id.
25   From this allegation, the court inferred that Syed was not aware at the time that he was
26   signing an authorization for a credit check, and that he was confused or would have
27   declined to authorize the report had it been FCRA-compliant. Id. at 499–500. On the
28




                                                3
 1   basis of that confusion and lack of awareness, the court found that Syed had alleged a
 2   concrete injury sufficient for Article III standing. Id. at 500.
 3         In contrast, Mendoza alleges that Defendants used a disclosure and
 4   authorization form that is legally non-compliant because it includes additional matter
 5   beyond the disclosure. (FAC ¶¶ 31, 34.) She does not allege subsequent discovery,
 6   confusion from the form, or that she would not have signed the authorization had it
 7   been presented in a FCRA-compliant format. (See generally FAC.) Under Syed,
 8   Mendoza’s allegations fail to reach beyond a bare procedural violation of the FCRA
 9   and thus do not satisfy Article III standing. See Arzaga v. MemorialCare Med. Grp.,
10   No. 2:19-CV-00889-SVW (AGRx), 2019 WL 1557446, at *1 (C.D. Cal. Apr. 10,
11   2019) (discussing that Syed requires “an allegation of some kind of discovery of the
12   violation, or other confusion or lack of awareness regarding the forms being signed”
13   to allow the inference of more than a barebones procedural violation); see also Nayab,
14   942 F.3d at 490–91 (discussing Syed and distinguishing violation of a substantive
15   FCRA provision from a bare procedural violation).
16         Defendants urge the Court to infer Mendoza’s confusion because, “[a]lthough
17   [Mendoza] does not say so in her Complaint,” she discovered the reports after the fact
18   by reviewing her personnel file.         (Opp’n 7–8.)      Yet Defendants only bolster
19   Mendoza’s point: Mendoza does not allege such a subsequent discovery. Nor can it
20   be inferred that she was confused or would not have signed the authorization had it
21   been FCRA-compliant. Further, the mere “reference to invaded ‘privacy and statutory
22   rights’ [is] insufficient to describe a concrete and particularized harm.” Moore v.
23   United Parcel Serv., Inc., No. 18-CV-07600-VC, 2019 WL 2172706, at *1 (N.D. Cal.
24   May 13, 2019).
25         Mendoza’s allegations constitute a bare procedural violation of the FCRA and
26   do not amount to concrete harm sufficient for Article III standing. See Spokeo, 136 S.
27   Ct. at 1549; Williams v. Nichols Demos, Inc., No. 5:17-cv-07101-EJD, 2018 WL
28   3046507, at *4–5 (N.D. Cal. June 20, 2018) (collecting cases) (finding the plaintiff’s




                                                  4
